UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6219


JAMES E. TASKER,

                 Petitioner - Appellant,

            v.

STATE OF     MARYLAND;   OFFICE   OF   THE   ATTORNEY   GENERAL   OF
MARYLAND,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-01869-AW)


Submitted:   March 28, 2013                    Decided:   April 4, 2013


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Tasker, Appellant Pro Se.         Mary Ann Rapp Ince,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James       E.    Tasker    appeals      the    district      court’s    order

denying    his    28    U.S.C.       § 2254       (2006)      petition   as   untimely.

Although    the        district       court        granted       a   certificate       of

appealability on the issue of whether the petition was timely

filed, we confine our review on appeal to the issues raised in

Tasker’s   informal         brief.      See       4th   Cir.    R.   34(b).      Because

Tasker’s informal brief does not challenge the basis for the

district court’s disposition, he has waived appellate review of

the court’s order.            Accordingly, we deny Tasker’s motion for

appointment of counsel and affirm the district court’s order.

Tasker v. Maryland, No. 8:11-cv-01869-AW (D. Md. Jan. 31, 2013).

We   dispense    with       oral   argument       because      the   facts    and   legal

contentions      are   adequately       presented        in    the   materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                              2